



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Selvaratnam, 2013 ONCA 221

DATE: 20130408

DOCKET: C53610

Doherty, Rouleau and Epstein JJ.A.

Her Majesty the Queen

Respondent

and

Nanthan Selvaratnam

Appellant

David W. Russell, for the appellant

Michelle Campbell, for the respondent

Heard and released orally:  April 3, 2013

On appeal from the conviction entered by Justice G.S.
    Gage of the Ontario Court of Justice, dated November 12, 2010.

ENDORSEMENT

[1]

The trial judge was entitled to accept the testimony of the two
    independent witnesses that they saw no threatening behaviour by the
    complainant.  In doing so, he did not misapprehend the evidence.  The two
    independent witnesses may not have seen the entire altercation and parts of
    their evidence were inconsistent with each other and probably inaccurate. 
    However, their evidence did support the Crowns contention that the complainant
    was in no way the aggressor and did not threaten the appellant immediately
    before the appellant threw the hammer at the complainant causing the relevant
    injury.  The trial judge correctly regarded the evidence of the independent
    witnesses as undermining the appellants self-defence claim.

[2]

The verdict was not unreasonable. The trial judges treatment of the
    evidence that the complainant had a screwdriver in his hand at some point
    during the dispute, but before the assault, was not incompatible with the trial
    judges finding that the appellant had no basis to fear for his safety when he
    assaulted the complainant. The relevant events occurred in the workplace of the
    appellant and the complainant.  The complainant routinely carried and used a
    screwdriver for work purposes.  The trial judge was entitled to take the view
    of the evidence that he did.

[3]

The appeal is dismissed.

Doherty J.A.

Paul Rouleau J.A.

Gloria Epstein J.A.


